Citation Nr: 1147416	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-45 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual employability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1962 in the Navy, and from May 1964 to July 1964 and from July 1965 to March 1966 in the Army.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection and assigned an initial 30 percent disability rating for depressive disorder.  Jurisdiction of this matter is with the RO in Baltimore, Maryland.   

In September 2011, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of this hearing is associated with the claims file.  The record was kept open for 30 days for the Veteran to submit additional medical evidence, which was received with a waiver of initial RO consideration in November 2011.

Because the claim for an higher initial rating for depressive disorder on appeal follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  

The issue of entitlement to an effective date earlier than August 30, 2011 for the grant of service connection for depressive disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board notes that the issue of TDIU is also under consideration by the Board. In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   

In this case, in a December 2009 report of general information, the RO noted that the Veteran had called requesting that his claim for a TDIU be "reopened."  It appears that this issue has undergone preliminary development, as the RO sent to the Veteran a duty to assist letter concerning his claim for entitlement to TDIU in March 2010.  However, a review of the claims file shows no subsequent development of this issue.  Therefore, the Board finds the Veteran has raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for further development and adjudication.  Rice, supra.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Since the August 30, 2001 effective date of the grant of service connection, the Veteran's service-connected depressive disorder has been manifested, primarily, by chronic suicidal ideations, chronic depression, impaired impulse control (irritability, anger, outbursts), nightmares, sleep disturbance, social isolation, panic attacks, impaired memory, impaired judgment, disturbances of motivation and mood, hopelessness, difficulty in establishing relationships, and decreased maintenance of hygiene, collectively, resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for depressive disorder, from the August 30, 2001 effective date of service connection, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An October 2007 pre-rating letter provided notice of what was needed to substantiate the claim for service connection and provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman.  Thereafter, in a March 2008 rating decision, the RO granted service connection for depressive disorder, and assigned an initial 30 percent disability rating.  The October 2010 statement of the case (SOC) set forth the criteria for higher ratings for depressive disorder (which suffices for Dingess/Hartman).  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes VA medical records, private medical records, and reports of a February 2009 VA mental disorders examination.  Also of record and considered in connection with the appeal is the transcript of the October 2011 Board hearing as well as various written statements provided by the Veteran as well as by his representative, his wife, and siblings, on his behalf.

During the Board hearing, the Veteran indicated that in the rating criteria of 70 percent, there was only one thing "in that diagnosis" that does not match him.  For the 70 percent disability rating, "everything else, I qualify for."  See hearing transcript, page 30.  He furthered that "everything in the 70 percent rating you can tie to me."  See hearing transcript, page 31.  In light of these statements, the Board finds that the Veteran has indicated that an initial 70 percent disability rating would satisfy his appeal.  As the Board has granted an initial 70 percent disability rating for the Veteran's service-connected depressive disorder, this is a full grant of the benefit sought on appeal and no further development pursuant to the duty to assist is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's service-connected depressive disorder has been assigned an initial 30 percent rating from the August 30, 2001 effective date of service connection pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's depressive disorder.

Pursuant to the General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

During the October 2011 Board hearing, the Veteran contended that his service-connected depressive disorder symptoms were "everything in the 70 percent rating."  See hearing transcript page 31.  In this case, the Board agrees, and finds that since the August 30, 2001, effective date of the grant of service connection for depressive disorder, the evidence of record reflects that the Veteran symptoms are consistent with a higher initial 70 percent rating.

Pertinent evidence includes an August 2001 VA hospital discharge summary reflecting that the Veteran complained that he felt "life just isn't worth living."  It was noted that the Veteran had a history of major depressive disorder and several suicide attempts.  He had increased his drinking within the last five months due to his girlfriend.  He expressed a long history of feeling depressed and sad.  He had been unable to sleep, lost interest in many of his usual activities, had poor concentration, decreased energy levels, and some psychomotor agitation.  At discharge, he did not have suicidal ideations.  On mental status examination, the Veteran appeared older than his actual age.  His hair was well groomed.  His speech was normal.  Mood appeared depressed and anxious.  Affect showed decreased range and only shows depressive affect.  His recent and remote memory were intact as well as his concentration.  His thoughts appeared coherent, logical and goal directed.  He reported no hallucinations or delusions.  Judgment and insight were fair.  The diagnosis was major depressive disorder with suicide attempts.  A GAF score of 30 was assigned on admission, at discharge a score of 55 was assigned.  

A December 2001 Flagler Hospital discharge record shows that the Veteran was hospitalized after calling 911 and verbalizing suicidal threats.  Depressive symptoms included depressed mood, withdrawn from others, isolation from others, low energy, worthlessness, decreased concentration, hopelessness, helplessness, and often having suicidal thoughts.  Mental status evaluation revealed that the Veteran was well-groomed, speech was normal, mood was depressed, recent and remote memory appeared intact, he was oriented times three, and his insight and judgment were limited.  The diagnosis was major depressive disorder, recurrent, without psychosis.  A GAF score of 50 was assigned.   

In November 2007 and January 2008 letters, the Veteran's brother and sister indicated that the Veteran was always lonely and did not have friends as he would drive them away with his temper and mood swings.  He went from job to job and there were many suicide attempts after service.

A February 2008 VA mental disorders examination report reflects that the Veteran experienced depression on a daily basis.  The Veteran had encountered unemployment and lost time from work for various psychopathology, to include those disorders not service-connected (i.e. learning/cognitive disorder and personality issues).  The effect of symptoms of depression on employment function has been moderate to severe and the same applies to his social functioning.  The Veteran is married to his fifth wife, who is actually a second marriage.  No thought process or communication impairment was described.  Personal hygiene was marginal.  The Veteran is able to dress and feed himself without any problem and is considered competent for handling funds.  The Veteran avoids driving and has delegated all money matters to his wife.  The Veteran is functioning at an estimated borderline intellectual functioning or at most at a low average intelligence.  The Veteran's psychomotor area was considered abnormal.  Speech was spontaneous and normal.  No hallucinations or delusions were present.  No obsessions, compulsions, or phobias were detected.  Mood was moderately depressed and anxious.  Affects was appropriate to thought content and mood. The Veteran denied suicidal or homicidal ideations, intentions or plans.  Thought processes were logical, coherent and goal orients.  The Veteran's recent and immediate memory was impaired to a moderate extent.  Concentration and attention were moderately impaired, but he was fully oriented to person, place, and time, but not purpose.  Insight and judgment were fair.  The diagnosis was mood disorder, not otherwise specified, alcohol abuse/dependence in remission since 2002, nicotine dependence, and cognitive/learning disorder.  A GAF score of 65 was assigned for depressive disorder

A June 2009 VA psychiatric note reflects that the Veteran has had suicidal ideation and has tried to commit suicide over the years.  He noted that intermittently, thoughts of "not wanting to be here" come into his mind.  He is 'extremely happy in his life."  The Veteran stated he was depressed, but did not know why.  He does not sleep well, but has medication.  He stays inside and goes out only to go to work. Mental status examination revealed that the Veteran was alert and oriented times three, insight and judgment were limited.  He is future oriented.  The impression was major depressive disorder, recurrent, and severe.  A GAF score of 55 was assigned.  

In August 2009, the Veteran contacted the VA suicide prevention telephone line and stated that he was having suicidal thoughts, but has not developed a plan at that time.  He stated that he had suicidal thoughts "for months now" and had been extremely angry with his services at the local VA.  

October 2009 VA mental health records reflect that the Veteran reported always having suicidal ideations.  He currently had no intention or plan to hurt himself.  
The Veteran's wife described him as irritable with poor frustration tolerance.  They have some family support from children and grandchildren.  The Veteran was appropriately dressed and well groomed.  He was cooperative, somewhat irritable.  His affect was full and mood congruent.  His speech was coherent and goal directed.  No delusions noted, he denied suicidal and homicidal ideation and denied hallucinations.  The Veteran's insight and judgment were fair.  

A December 2009 VA mental health care record reflects that the Veteran thought about suicide every day.  He has "fits over nothing."  Mood sensitivity and reactivity.  Multiple suicide attempts.  Has hopelessness. Stays alive for his wife.  Disrupted sleep for years.  He has no energy and poor concentration.  A long history of anhedonia.  He worries all the time.  He has not obsessive compulsive disorder symptoms.  Mental status examination revealed that the Veteran was irritable, well-groomed, had a constricted, irritable affect/mood.  Thought process was tangential and thought content was noted as hopelessness.  Chronic suicidal ideation.  The diagnosis was major depressive disorder, recurrent and dysthymia.  A GAF score of 45 was assigned.  

VA mental health records dated from January 2010 to March 2010 reflect that the Veteran behaved in an irritable manner towards his wife without provocation, his younger brother has organized a family reunion which he and his wife were looking forward to attending.  The Veteran's symptoms included low mood, irritability, insomnia, mood sensitivity and reactivity, poor energy and concentration, significant anhedonia, obsessive worrying "keyed up", and insight and judgment were fair.  Medication was helping his sleep.  He continues to have passive suicidal ideation.  The diagnosis was major depressive disorder, recurrent, and dysthymia and a GAF score of 45 was assigned.   

In a March 2011 letter, a VA psychiatrist described the Veteran as having a history of chronic major depression and dysthymia, past history of alcohol dependence with no recent use and chronic medical problems.  He has a history of chronic suicidal ideation and many attempts in his life time.  The most recent was in September 2003.  He has struggled with chronically depressed mood, irritability, low energy, difficulty sleeping, anxiety and worry, and recurrent thoughts about suicide.  His chronic suicidal ideation represents a severe level of depression which has been persistent.  His medication was increased in March 2010 with some benefit to mood.  The diagnosis was major depressive disorder, severe without psychotic features.  His unremitting depression is the reason for his inability to work.  A GAF score of 48 was assigned.  

During the October 2011 Board hearing, the Veteran testified that he has suicidal thoughts.  He stated that he has been unable to work since 1985.  He currently takes medication for his service-connected disability.  The Veteran described his relationship with his wife as "fine, I guess."  He noted that he will blow "his top" at her for no reason.  There are times he gets mad and says nasty things, but he cannot remember what he said to his wife.  He has one friend who they visit.  He described difficulty sleeping.  He stated that he has panic attacks about every day, maybe twice a day.  He used to keep up with his hygiene, but not anymore.  He stated that his "short-term memory is shot." He testified that in the last year he has not tried to commit suicide, but he has thought about it.  The Veteran's wife testified that there have been times when she stopped him from committing suicide.  He gets mad over dumb things.  He does not have any relationship with his grandchildren.  The Veteran stated that he was seeing bugs, but it appeared to be an effect from morphine he was taking for physical ailments.  The Veteran testified that he does not enjoy doing anything anymore.  His wife stated they play cards or dominoes at her family's house and they have gone to the American Legion do participate in Karaoke.  The Veteran also stated that he has nightmares.  His wife has to keep track of his medication for him.  The Veteran stated that "most everything in the 70 percent rating you can tie into me." 

The Board has considered all the evidence of record in light of the criteria noted above, and finds that the symptoms associated with the Veteran's service-connected depressive disorder warrants an initial 70 percent disability rating, effective from the August 30, 2001 effective date of the grant of service connection.

In this regard, since the August 30, 2001 effective date of the grant of service connection, the Veteran's depressive disorder symptoms were manifested, primarily, by: chronic suicidal ideations, chronic depression, impaired impulse control (irritability, anger, outbursts), nightmares, sleep disturbance, social isolation, panic attacks, impaired memory, impaired judgment, disturbances of motivation and mood, hopelessness, difficulty in establishing relationships, and decreased maintenance of hygiene.  The Board finds that this symptomatology more nearly reflects occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships, the criteria for a 70 percent disability rating.

In summary, these symptoms provide a basis for assigning a higher initial 70 percent rating for depressive disorder since the August 30, 2001 effective date of the grant of service connection.  The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  Nor has the Board required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the Veteran's service-connected depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition, GAF scores noted throughout the appeal were 30, 55, 50, 65, 45, and 48, scores that are clearly indicative of a higher rating beyond an initial 30 percent.  Although the VA physicians' use of the GAF term is not altogether dispositive of the rating that should be assigned, and does not always correlate with the rating criteria, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  According to DSM-IV, GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, conflicts with peers or co-workers).  A GAF score between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, and inability to keep a job).

In this case, the evidence of record clearly shows that the Veteran has chronic suicidal ideations, he is irritable to the point that he has angry outbursts, and he has limited social interactions outside family.  Although the Veteran was assigned a GAF score of 30 on a hospital admission, reflecting more serious symptoms, and a GAF of 65 during a VA examination, reflecting less serious symptoms, the Board finds that when taking into consideration the actual symptoms reported by the Veteran, that this symptomatology is consistent with no more than an indication of serious symptoms or serious impairment in social, occupational, or school functioning as demonstrated.

The Board emphasizes, however, that the symptoms associated with the Veteran's depressive disorder do not meet the criteria for the maximum, 100 percent, rating. As noted above, a 100 percent rating requires total occupational and social impairment due to certain symptoms; however, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's depressive disorder.  Evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Collectively, the Veteran's psychiatric symptoms shown do not support the assignment of the maximum, 100 percent, rating.

The above determinations are based on consideration of pertinent provisions of the Rating Schedule.  Additionally, the Board points out that there is no showing that at any point since the August 30, 2001 effective date of the grant of service connection that the Veteran's service-connected depressive disorder has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  In this regard, the Board notes that the disability has not objectively been shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned rating).  There also is no objective evidence that the disability has warranted frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standard.  In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Therefore, in light of all the foregoing, the Board finds that the Veteran's depressive disorder symptoms are consistent with an initial 70 percent disability rating since the August 30, 2001 effective date for the grant of service connection.


ORDER

An initial 70 percent schedular rating for depressive disorder, from the August 30, 2001 effective date of the grant of service connection is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

Before addressing the merits of the claim for entitlement to TDIU, the Board finds that additional development of the evidence is required.

Entitlement to TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

The Board notes that the RO has already sent the Veteran a VCAA notice letter for his TDIU claim and in March 2010, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  However, the RO has not yet adjudicated the matter of a TDIU.  

Moreover, in light of the grant above of an initial 70 percent disability rating for the Veteran's service-connected depressive disorder, he meets the threshold minimum percentage rating requirement of 38 C.F.R. § 4.16(a) for a TDIU.  A remand is also required for a VA examination and opinion to assess whether the Veteran's service-connected depressive disorder prevents him from securing or following a substantially gainful occupation, without consideration of nonservice-connected disorders and advancing age.  

Accordingly, this matter is REMANDED for the following action:

1.  The claims file should include documentation that 
   VA has complied with VA's duties to notify and assist 
   a claimant.
   
   2.  After any additional development, if appropriate, 
      has been completed and all outstanding treatment 
      records have been associated with the claims file, the 
      Veteran should be afforded an examination with an 
      appropriate medical professional to obtain an opinion 
      regarding the effect of his service-connected depressive
      disorder, his only service-connected disability, on his 
      employability. 

      The entire claims file and a copy of this remand should
      be made available to the examiner for review, and such 
      review should be noted in the examination report.  All 
      necessary tests and studies should be conducted. 
      
      The examiner is requested to render an opinion as to 
      whether the Veteran is unable to secure or follow a 
      substantially gainful occupation as a result of his 
      service-connected disability, taking into consideration
      his level of education, special training, and previous work
      experience, but not his age or any impairment caused by 
      nonservice-connected disabilities.  

      Any opinion offered must be accompanied by a complete 
      rationale, which should reflect consideration of both the 
      lay and medical evidence of record. 
      
      3.  Thereafter, the AMC/RO should adjudicate the claim 
      for a TDIU.  If the benefit sought on appeal is denied, the 
      Veteran and his representative should be provided with a 
      SSOC.  An appropriate period of time should be allowed 
      for response before the claims file is returned to the Board 
      for further appellate consideration. 

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


